Citation Nr: 1757086	
Decision Date: 12/11/17    Archive Date: 12/20/17

DOCKET NO.  14-15 896A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss.

2. Entitlement to service connection for tinnitus.

3. Entitlement to service connection for a low back disorder.

4. Entitlement to service connection for a right knee disorder.

5. Entitlement to service connection for a bilateral shoulder disorder.


REPRESENTATION

Appellant represented by:	The American Legion




WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

J. Saikh, Associate Counsel



INTRODUCTION

The Veteran served on active duty from April 1969 to April 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa. 

In March 2017, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the record. 

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The issues of entitlement to service connection for a low back disorder, bilateral hearing loss, and tinnitus are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).




FINDING OF FACT

During the March 2017 hearing, prior to the promulgation of a decision in the appeal, the Veteran indicated that he wanted to withdraw his appeal for the issues of entitlement to service connection for a right knee disorder and a bilateral shoulder disorder. 


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran have been met with respect to the issues of entitlement to service connection for a right knee disorder and bilateral shoulder disorder.  38 U.S.C. § 7105 (b)(2), (d)(5) (2012); 38 C.F.R. 
§ 20.204 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105 (2012).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2017).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. 
§ 20.204.  Withdrawal of an appeal will be deemed a withdrawal of the Notice of Disagreement and, if filed, the Substantive Appeal, as to all issues to which the withdrawal applies.  38 C.F.R. § 20.204(c). 

During the March 2017 hearing, the Veteran withdrew his appeal as to the issues of entitlement to service connection for a right knee disorder and a bilateral shoulder disorder.  See Board hearing transcript, pp. 2, 64.  Thus, there remain no allegations of errors of fact or law for appellate consideration with respect to these claims.  Accordingly, the Board does not have jurisdiction to review the appeal of these issues, and they are dismissed.

ORDER

The appeal as to the issue of entitlement to service connection for a right knee disorder is dismissed. 

The appeal as to the issue of entitlement to service connection for a bilateral shoulder disorder is dismissed.


REMAND

During the March 2017 Board hearing, the Veteran reported that his tinnitus began in service, prior to the onset of his hearing loss.  In the June 2013 VA examination report, the examiner noted that the Veteran had recurrent tinnitus which began 42 to 45 years ago and that his tinnitus was at least as likely as not a symptom associated with his diagnosis of clinical hearing loss, as tinnitus is known to be a symptom associated with hearing loss.  No other rationale was provided.  Given the Veteran's statements that his tinnitus began prior to his hearing loss and the fact that the examiner did not address whether tinnitus could be directly related any noise exposure in service, an additional medical opinion is needed.

The June 2013 VA examiner also opined that the Veteran's hearing loss was not at least as likely not caused by or the result of military service.  In the rationale provided, the examiner noted that the Veteran had 35 years of occupational noise exposure working in housing construction and that he had recreational noise exposure from hunting; however during the hearing, the Veteran reported that he had very little noise exposure from his job in construction and minimal recreational noise exposure from hunting.  Given these inconsistencies, an additional medical opinion is needed.

With regard to the claim for a low back disorder, the Board notes that the Veteran has not been provided with a VA examination.  During the hearing, he reported that his back was injured when he had to jump down from a truck and that he has had chronic back pain since that incident.  He also reported that he had back surgery, which occurred sometime in the 1980s.  Given the Veteran's reports of recurring back pain since service, on remand, he should be afforded a VA examination to determine the nature and etiology of any back disorder that may be present.

Accordingly, the case is REMANDED for the following action:

1.   The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his back, hearing loss, and tinnitus.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file, including any records related to the Veteran's reported back surgery.

The AOJ should also obtain any outstanding VA medical records.

2.  After completing the foregoing development, the Veteran should be afforded a VA examination to determine the nature and etiology of any low back disorder that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and statements.  

It should also be noted that the Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should opine as to whether it is at least as likely as not that the Veteran has a current low back disorder manifested in service or is otherwise causally or etiologically related to his military service, to include any injury or symptomatology therein.

In rendering this opinion, the examiner should specifically consider the Veteran's March 2017 hearing testimony in which he reported that he injured his back in service after jumping down from a truck.  The examiner should also consider subsequent treatment and diagnoses that the Veteran has received since service related to his back, including his back surgery.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find favor of conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history[,]"38 C.F.R. § 4.1, copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

3.  After completing the foregoing development, the AOJ should refer the Veteran's claims file to the June 2013 VA examiner or, if that individual is unavailable, to another suitably qualified VA examiner for a clarifying opinion as to the nature and etiology of any hearing loss and tinnitus that may be present.  

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and statements.  

The examiner should convert any audiometric results using ASA standards to ISO-ANSI standards in order to facilitate data comparison.

It should be noted that the Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptomatology and noise exposure. If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

It should also be noted that the absence of in-service evidence of a hearing disability during service is not always fatal to a service connection claim.  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service

The examiner should opine as to whether it is at least as likely as not that the Veteran's current hearing loss and tinnitus are causally or etiologically related to his military service, including noise exposure therein.

In rendering this opinion, the examiner should consider the Veteran's March 2017 hearing testimony, including his statements that his hearing loss resulted from noise exposure in service.  He or she should also note that the Veteran indicated that his tinnitus had its onset prior to his hearing loss and that he has denied any significant occupational or recreational noise exposure after service.  In addition, the examiner should comment upon the significance, if any, of any threshold shifts in the Veteran's entrance and separation audiograms. 

The examiner should further discuss medically known or theoretical causes of hearing loss and tinnitus and describe how hearing loss and tinnitus which result from noise exposure generally present or develop in most cases, as distinguished from how hearing loss and tinnitus develop from other causes, in determining the likelihood that current hearing loss and tinnitus were caused by noise exposure in service as opposed to some other cause. 

The examiner should also opine as to whether it is at least as likely as not that the Veteran has tinnitus that tinnitus is caused by or permanently aggravated by the Veteran's bilateral hearing loss.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find favor of conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history[,]"38 C.F.R. § 4.1, copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

4.  The AOJ should notify the Veteran that it is his responsibility to report for any scheduled examinations, to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claims.  
38 C.F.R. §§ 3.158, 3.655 (2017). 

In the event that the Veteran does not report for any scheduled examination, documentation which shows that notice scheduling the examination was sent to the last known address should be associated with the VBMS file. It should also be indicated whether any notice that was sent was returned as undeliverable.

5.  The AOJ should review the examination reports to ensure that they are in compliance with this remand.  If the reports are deficient in any manner, the AOJ should implement corrective procedures.

6.  After completing these actions, the AOJ should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs.  

Thereafter, the case should be reviewed by the AOJ on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


